Title: Editorial Note
From: 
To: 


       On 28 November 1772 Adams wrote in his diary, “The Conversation of the Town and Country has been about the strange Occurrence of last Week, a Piracy said to have been committed on a Vessell bound to Cape Cod, 3 Men killed, a Boy missing, and only one Man escaped to tell the News—a misterious, inexplicable Affair!” The later trial of Ansell Nickerson, the “one Man escaped,” for the alleged murder, with Adams and Josiah Quincy Jr. as defense counsel, was only to deepen the mystery.
       
       Nickerson had sailed on 14 November from Boston for Chatham as passenger aboard a small fishing schooner under the command of his cousin Thomas Nickerson. In the crew were Sparrow Nickerson, brother to Thomas; their brother-in-law, Elisha Newcomb; and William Kent, a boy of thirteen. About ten o’clock in the morning of Sunday the 15th, Captain Joseph Doane Jr., of Chatham, having sailed from that harbor, sighted the schooner between Chatham and Nantucket, flying a signal of distress. On boarding her, Doane found only Nickerson, “who appeared to be in a great Fright,” but who was able to report that about two o’clock that morning those aboard the fishing vessel had seen “a Topsail Schooner, who brought them to, and sent a Boat on board, and after questioning them returned again—Soon after four Boats with armed Men came back from the Schooner.”
       Nickerson, “fearing he should be Impressed, got over the Stern and held with his hands by the Taffarill, with his Feet on the Moulding, under the Cabin Windows. That whilst he was thus hanging over the Stern he judges by what he heard that the Master, with his own Brother, and a Brother-in-Law, named Newcomb, were murdered and thrown overboard, and a Boy named Kent, carried away alive, as they said, in order to make Punch for them—That he heard a Talk of burning the Vessel, but it was finally agreed to leave her to drive out to Sea with her Sails standing. That after perpetrating this inhuman Deed they plundered the Vessel of a considerable Quantity of Cash, knocked out the head of a Barrel of Rum, and after wasting the greatest Part of it, went off with the money and other Booty; tho’ they left behind a Quarter of fresh Beef & a number of small Stores.—That when they left the Vessel, he came upon Deck, he found none of the Crew, but saw the Marks of blood, and supposes they were murdered.”
       
       Doane apparently brought the schooner into Chatham, and then sent his account of the episode to Edward Bacon, a justice of the peace in Barnstable. Bacon forwarded Doane’s report to Governor Thomas Hutchinson in Boston, and went himself to Chatham on the 16th, where, with another justice, he formally examined Nickerson, who had returned from some unexplained wanderings (Document II). Bacon then dismissed him with the consent of the father of the two deceased Nickersons. In the meanwhile, the Lively man-of-war was sent out from Boston to search for the supposed pirate. On the 19th Bacon’s examination reached Hutchinson, who, finding “Every part of the passenger’s [Nickerson’s] account . . . incredible,” consulted with “such of the Commissioners for the trial of Piracies, &c. as were in Town,” and issued a warrant for Nickerson’s apprehension. This order reached Barnstable by express at midnight on the 20th. There Nickerson was in jail, the local justices having had second thoughts about his story. He had been taken into custody again, re-examined, and committed, “in order to receive Directions from the Governor.” Finally, on the 22d, Nickerson was brought under guard to the Province House at Boston, where Hutchinson, Admiral John Montagu, Lieutenant Governor Andrew Oliver, and Secretary Thomas Flucker, all Commissioners for the Trial of Piracy, examined him from seven until eleven in the evening, and ordered him held for trial.
       The Lively returned after a fruitless search, and a Special Court of Admiralty for the Trial of Piracies was thereupon convened. There were some, according to Hutchinson’s later account, who “were ready enough to charge the piracy and murder to a king’s schooner, then expected from Rhode Island,” and the Sons of Liberty “professed to make no doubt of its being a man of war schooner; and the governor was charged in the publick prints with too critical and severe an examination of the prisoner, whose innocence, it was said, would appear.” The old cry that an Admiralty trial deprived the accused of his right to a jury was also raised, but the Commissioners were not deterred. On 16 December, at a sitting of the Special Court, “an Information was filed and exhibited by Ezekiel Price appointed Register of the said Court, against Ansell Nickerson, a Prisoner in his Majesty’s Goal, for the murder of Thomas Nickerson, jun., on the High Seas on the 14th of November last.” Nickerson pleaded Not Guilty, and, upon motion for time to prepare his defense, he was remanded to jail, and the court adjourned until 2 June 1773.
       When the day set for trial arrived, the court did not convene, according to one account, because “some matters of greater importance,” presumably the investigation of the burning of the Gaspee, “employ at present the time of several members.” Nickerson was again examined, however, on the basis of new evidence which was said to militate against him. Finally, in the middle of July trial was set for the 28th of that month.
       According to Adams’ later recollection, “I was of counsel for Nickerson, but was not engaged till the trial came on, when he requested the court to appoint me.” This arrangement seems to have been made sometime after 28 July 1773, when the proceedings actually began. A contemporary account relates that witnesses on both sides were examined from that day until the evening of Friday the 30th. The court then adjourned until Tuesday, 3 August, when Samuel Fitch, Advocate General, after examining several additional witnesses for the Crown, made his opening argument (Document II). Fitch first argued that Nickerson was properly before the Special Court, though charged with murder, since that offense, as well as taking the vessel, constituted piracy. Then, after citing authorities on the nature of circumstantial and presumptive proof, he launched into an extensive review of the evidence. The burden of his argument was that the inherent improbabilities of Nickerson’s account were a strong indication of its untruth; that the facts would as well support the Crown’s version of the affair; and that the accused had had ample time to bring ashore unobserved the money, theft of which was supposed to have been the motive of his acts.
       On the afternoon of 3 August, Adams and Josiah Quincy Jr., began their argument, which was to last through the next day. Quincy apparently opened, probably with a review of the evidence. All that has survived, however, are Adams’ fragmentary notes of authorities cited by Quincy, which indicate that the latter concentrated heavily on the quantum of proof needed for conviction where the evidence was wholly circumstantial except for the accused’s own statements (Document II). Adams first briefly discussed the information, then made an argument drawn from his experience in Rex v. Corbet, No. 56, that since the court sat in Admiralty it should apply the civil-law doctrine that the crime of manslaughter was not punishable by death. He then launched his main attack on Nickerson’s several examinations before various officials, treating them as confessions, in which the favorable as well as the unfavorable must be admitted, and attacking their admissibility generally. Next he proceeded to set out authorities, familiar to him both from Corbet and Sewall v. Hancock,No. 46, requiring that proof be certain and consistent in criminal cases. He closed with observations upon Fitch’s treatment of the evidence (Documents I, III).
       On Thursday afternoon, 5 August, Fitch “closed the cause,” and the Court, after telling the prisoner that if he had more to say in his defense he could say it the next day, adjourned until the morning of the 6th. When the Court reconvened, Nickerson “express’d his Wishes that certain Witnesses (who he apprehended would testify in his Favor) had been present; and concluded with saying that, ’if I lose my Life, I am innocent of the Crime laid to my Charge.’” The court room was then cleared, and the Court undertook to consider the evidence. After two and a half hours the prisoner was called in, and “the President [Hutchinson], after a solemn Pause, told the Prisoner, ’The Court have considered of your Offence, and they do not think that the Evidence offered to them is sufficient to support the Charge alledged against you in the Information—and therefore adjudge you not guilty.’” On motion by Nickerson’s counsel, the Advocate General not objecting, he was discharged. “The Prisoner being informed of it, respectfully bowed to the Court, and said, ’I thank the honorable Court —and GOD—for my deliverance!’” As a contemporary newspaper put it, “Thus ended a Trial, for the most surprizing Event, which has happened in this, and perhaps any other Age of the World.”
       Later accounts by Hutchinson and Adams differ as to the reasons for the acquittal. The newspapers had reported that, the court being divided four and four on the question, “An Acquittal of the Prisoner followed of Course.” Hutchinson, who made no bones about his certainty that Nick­erson was guilty, confirmed the report of the court’s division, but said that the crucial issue was a procedural one. The statute, 11 & 12 Will. 3, c. 7 (1700), under which the court was constituted, gave jurisdiction in piracies and other “felonies,” excluding murder, according to the opinion of the Crown law officers in England. The information charged Nickerson with piracy only, but alleged the murder to support it. Four of the Court held that to convict of piracy would be to convict of murder, and thus to exceed their jurisdiction. Adams’ notes show that Fitch argued this point (Document II), and suggest that Adams briefly replied (Document III). Adams did not, however, in his subsequent recollections see this as the critical question. He admitted that he did not know the basis of the acquittal, but guessed that the court was moved by lack of direct evidence, and consequent doubt of Nickerson’s guilt, a doubt which he shared himself. Either version of the acquittal is supported by the language of the court’s decision.
       Nickerson himself, who, according to Adams, thereafter “lived many years, and behaved well,” did not seem to be overly grateful to his counsel. His comments before and after his discharge at the trial, already quoted, suggest a certain lack of appreciation for their efforts, and a tendency to credit his release to other agencies. Adams later reported that “He had nothing to give me, but his promissory Note, for a very moderate Fee. But I have heard nothing from him, nor received any Thing for his note, which has been lost with many other Notes and Accounts to a large Amount, in the distraction of the times and my Absence from my Business.” This note, dated 30 July 1773, for £6 13s. 4d. has been found, too late to enforce payment, and still remains, unreceipted, in the files of the Adams Papers.
      